PER CURIAM.
The defendants, Billy Ray Honeycutt and Fred Honeycutt, appeal from a conviction of cattle theft, La.R.S. 14:67.1, for which they were sentenced to serve terms at hard labor in the state penitentiary.
Although the defendants reserved some thirteen bills of exceptions before and during the trial, they failed to perfect any of them as required by La.C.Cr.P. art. 845, which states that “bills of exceptions reserved during the trial shall be submitted *987to the court and signed by -it * * within specified time periods.
We are therefore limited on appeal to a review of the pleadings and proceedings for discoverable error. La.C.Cr.P. art. 920; State v. Ash, 257 La. 337, 242 So.2d 535 (1971). We find none.
The conviction and sentence are affirmed.